Citation Nr: 0532780	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for status-post adenocarcinoma, for the period from 
October 1, 2003 to February 11, 2004.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs








INTRODUCTION

The appellant had active duty from February 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

For the period from October 1, 2003 to February 11, 2004, the 
residuals of a prostatectomy were characterized by no local 
reoccurrence or metastasis, and voiding dysfunction as 
requiring the wearing of absorbent materials with changes 
more than 4 times per day.


CONCLUSION OF LAW

The criteria for a 60 percent rating for voiding dysfunction 
for the period October 1, 2003 to February 11, 2004 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115 
(Diagnostic Codes 7527, 7528) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that by rating decision dated in February 
2003, service connection was granted for adenocarcinoma of 
the prostate, and a 100 percent disability evaluation was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Under this provision, pertaining to malignant neoplasms of 
the genitourinary system, if there is no reoccurrence or 
metastasis, the disability is to be rated on residuals of 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  effective July 2002.  The disorder was then 
rated under 38 C.F.R. Part 4, Diagnostic Code 7527.  Pursuant 
to these criteria, the residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, which ever is 
predominant.  Id. 

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding. 38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence. When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted. 38 C.F.R. § 4.115a. When 
there is leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
disability rating is warranted. Id. A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.

The appellant underwent a VA examination in April 2003.  The 
predominant findings indicated that the veteran experienced a 
good urinary stream, "dribbling" and incontinence to the 
extent that the veteran was using two or three absorbent pads 
per day and one at night.  No reoccurrence or metastasis of 
the carcinoma was noted.

By correspondence dated in May 2003, the appellant was 
advised that the RO proposed to reduce his disability rating 
to 40 percent, based upon the findings of the VA examination.  
After the appellant did not respond within the 60 day time 
frame allotted for such a response, the RO reduced the rating 
as indicated, effective April 9, 2003.


Although after due course of appellate proceedings, the 
disability rating was increased to 60 percent effective 
February 12, 2004 (the date of receipt of a statement 
authored by a non-VA medical care provider), the appellant 
presently contends that the 40 percent disability rating for 
the period from October 1, 2003 to February 12, 2004 is 
erroneous.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

The appellant relies upon the statement of the non-VA medical 
care provider, as noted above.  The physician reported that 
the appellant was changing urinary pads from six to eight 
times per day.  The record indicates that the physician in 
question is a staff member of the same urology medical 
practice that conducted appellant's initial adenocarcinoma 
therapy, and continued to do so thereafter.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 



Although the "treating physician rule" is not applicable to 
these proceedings, the Board finds that the statement of a 
treating physician so employed (both as to knowledge of the 
appellant's medical history and its course) is of sufficient 
probative value to support the granting of the benefit.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


ORDER

A disability rating of 60 percent, effective for the period 
from October 1, 2003 to February 11, 2004 is granted.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


